947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter L. KOESTER, Plaintiff-Appellant,v.CITY OF TOLEDO;  Gary Byers;  Charles Doneghy, Judge;  JohnWernet;  Phil Kulakoski;  E. Dejarme, Dr.;Shirley Green, Lt., Defendants-Appellees.
No. 91-3733.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Walter L. Koester seeks review of this court's order denying his motion for leave to proceed without prepayment of fees under Fed.R.App.P. 24(a).


2
In a complaint filed pursuant to 42 U.S.C. § 1983, Koester alleged that the defendants violated his Fourteenth Amendment right to due process through their acts and omissions during his May 1988 criminal trial for kidnapping and assault.   The district court dismissed the complaint and certified that an appeal would not be taken in good faith.  28 U.S.C. §§ 1915(a) and (d).


3
Koester's subsequent motion to proceed without prepayment of fees was denied after it was determined that an appeal would be frivolous.   Koester was advised further that the failure to pay the filing fee within fourteen days after entry of that order would result in dismissal of his appeal for failure to prosecute.


4
Upon review, we conclude that the motion was properly denied.   Moreover, we note that Koester failed to pay the requisite filing fee within fourteen days of entry of the earlier order.


5
Accordingly, it is ORDERED that the appeal is hereby dismissed.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation